Citation Nr: 1101279	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-21 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate (prostate cancer).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1967 to September 1969.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a June 2004 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, denied entitlement to service 
connection for prostate cancer because new and material evidence 
had not been received sufficient to reopen a previously denied 
claim.  

In May 2005, the Veteran testified at a personal hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of his 
testimony is of record.  

The case was initially before the Board in March 2009, at which 
time the Board reopened the previously denied claim of service 
connection for prostate cancer based on the submission of new and 
material evidence; and, remanded the newly reopened claim back to 
the RO, via the Appeals Management Center (AMC) for additional 
development of the record.  

Upon completion of the requested development, the case was 
returned to the Board.  


FINDINGS OF FACT

1.  The Veteran has a diagnosis of prostate cancer.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
credible testimony, along with a buddy statement, a photograph, 
and deck logs from the USS Klondike during April 1969 establish 
that the Veteran, as likely as not, had in-country service in the 
Republic of Vietnam at some point between April 2 and April 22, 
1969.  


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred in service as a 
result of in-service herbicide exposure during service in the 
Republic of Vietnam.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The grant of service connection for prostate cancer constitutes a 
complete grant of the benefits sought on appeal with respect to 
that issue.  As such, any defect with regard to VA's duty to 
notify and assist the Veteran with the development of his claim 
is harmless error, and no further discussion of VA's duty to 
notify and assist is necessary.  See 38 U.S.C.A. § § 5103, 5103A, 
38 C.F.R. § 3.159.  

II.  Service Connection

The Veteran seeks service connection for prostate cancer.  More 
specifically, the Veteran maintains that service connection for 
prostate cancer is warranted secondary to Agent Orange exposure 
during in-country service in Vietnam in April 1969.  The record 
establishes that the Veteran has a diagnosis of prostate cancer.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  If a condition noted during service is not 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran does not assert, and the record does not reflect, 
that he developed prostate cancer while serving in Vietnam; 
rather, the Veteran maintains that he incurred prostate cancer 
after service as a result of in-service herbicide exposure in 
Vietnam.  Private treatment records from September 2001 confirm a 
diagnosis of prostate cancer.  

The record reflects that the Veteran served aboard a navy ship in 
the waters off the coast of Vietnam, but there is no record of 
the Veteran stepping foot onto the actual soil of Vietnam.  VA 
regulations provide Veterans who served in the Republic of 
Vietnam with the presumption of herbicide exposure due to 
widespread use of Agent Orange and other herbicides during U.S. 
military operations within the country.  This, in turn, allows 
for the establishment of service connection on a presumptive 
basis for certain diseases that have been associated with such 
exposure, including, but not limited to prostate cancer.  See 
38 C.F.R. § § 3.307, 3.309.  VA limits the presumption of 
exposure to Veterans who served on the ground or on the inland 
waterways of Vietnam, and excludes Veterans who served aboard 
ships operating on Vietnam's offshore waters.  This limitation 
has been upheld by the court system, however, it has been 
established that some offshore U.S. navy and Coast Guard ships 
also operated temporarily on Vietnam's inland waterways or docked 
to the shore; and, certain ships operated primarily on the inland 
waterways rather than offshore.  Veterans who served aboard these 
ships qualify for the presumption of herbicide exposure.  Gun 
line ships, aircraft carriers, as well as supply and support 
ships are collectively referred to as the "Blue Water" navy 
because they operated on the blue-colored waters of the open 
ocean.  Although some Blue Water Navy destroyers were involved 
with enemy interdiction, the majority of those operations were 
conducted by smaller vessels based along the coast or within the 
river systems of South Vietnam.  These vessels are collectively 
referred to as the "Brown Water" navy because they operated on 
the muddy, brown-colored inland waterways of Vietnam.  In 
general, patrolling of close coastal waters and the larger rivers 
was conducted by 50-foot swift boats while patrolling of smaller 
rivers and waterways was carried out by 30-foot river patrol 
boats.  Although operations on the inland waterways of Vietnam 
were primarily conducted by Brown Water Navy and Coast Guard 
vessels, some larger Blue Water Navy vessels periodically entered 
the inland waterways to provide gunfire support or deliver troops 
or destroyers that entered a river such as the Saigon River in 
the southern delta area.  Following these temporary inland 
waterway operations, destroyers would return to patrolling the 
offshore gun line or travel farther out to sea for aircraft 
carrier escort duty.  A number of Blue Water Navy amphibious 
assault and supply vessels also periodically entered inland 
waterways to deliver troops for a combat missions or supplies for 
units stationed on the rivers.  

VA has determined that U.S Navy and Coast Guard Veterans of 
Vietnam who file disability claims will generally fall into one 
of three categories:  (1) those who served at land based naval 
support facilities, such as the U.S. Naval Support Activities at 
Da Nang, near the DMZ, or Vung Tau, near the Mekong River Delta, 
or with land-based Navy Seabee construction units at various 
locations throughout South Vietnam; (2) those who served with the 
Brown Water Navy aboard patrol and support vessels operating on 
the inland rivers, canals, estuaries, and close coastal waters of 
South Vietnam; or, (3) those who served with the Blue Water Navy 
aboard large ships operating on the open offshore waters of South 
and North Vietnam.  

Veterans who served on land at a naval support facility or with 
the Brown Water Navy obviously qualify for the presumption of 
herbicide exposure and Veterans who served aboard the larger 
patrol vessels conducting interdiction missions along the close 
coastal waters operated out of land bases.  So, despite the 
coastal off-shore activities, the crew was land based.  This was 
not the case with Blue Water Navy crews who lived aboard their 
ships.  Nonetheless, it has been recently established that there 
are cases where the presumption applies to a Blue Water Navy 
Veteran.  In order for the presumption of exposure to Agent 
Orange to be extended to a Blue Water Navy Veteran, development 
must provide evidence that the Veteran's ship operated 
temporarily on the inland waterways of Vietnam or that the 
Veteran's ship docked to the shore or a pier.  In claims based on 
docking, a lay statement must be provided.  Although evidence 
that the Veteran's ship docked, along with a statement of going 
ashore, is sufficient for the presumption of herbicide exposure, 
service aboard a ship that anchored temporarily in an open deep 
water harbor or port is not sufficient.  Open water ports such as 
Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of 
ocean waters and not inland waterways.  They are no considered 
similar to the rivers, canals, and estuaries that make up the 
inland waterway system. Blue Water Navy ships occasionally 
entered these open water harbors and anchored temporarily without 
docking to take on fuel from harbor barges.  Sometimes ships 
would briefly anchor so that ranking officers could attend 
strategy meetings ashore.  In such cases, a small board manned by 
a coxswain would usually ferry the officers ashore.  Deck logs 
and ship's histories will generally not provide names of 
personnel going ashore from anchorage.  However, evidence that a 
claimant served as a coxswain aboard a ship at anchorage, along 
with a statement from the Veteran of going ashore, may be 
sufficient to extend the presumption of exposure.  

Finally, claims based on statements that exposure occurred 
because herbicides were stored or transported on the Veteran's 
ship, or that the Veteran was exposed by being near aircraft that 
flew over Vietnam or equipment used in Vietnam, do not qualify 
for the presumption of exposure.  The Army and Joint Services 
Records Research Center (JSRRC) research efforts have been unable 
to provide evidence supporting such claims of shipboard herbicide 
exposure.  

In this case the Veteran served aboard the USS Klondike (AR-22) 
which, according to the deck log book, was anchored in "blue 
water" in Vung Tau, Vietnam between April 1 and April 30, 1969.  
At his personal hearing in May 2005, the Veteran testified that 
he served as a machinist mate on the ship, which was designated 
as an auxiliary repair ship.  Based on the location of the USS 
Klondike (anchored in the Vung Tau harbor), and the Veteran's 
principle duty aboard that ship, the Veteran's navy service in 
Vietnam is considered "blue water" service.  This information 
does not serve to establish a presence in the "brown water" 
areas off the coast of Vietnam which would warrant a presumption 
of exposure to Agent Orange per se.  Similarly, the Veteran did 
not serve in the capacity of a coxswain or other similar duty 
which would have placed him in a position to ferry officers and 
other crew members from ship to shore.  

Although the Veteran is not automatically entitled to the 
presumption of Agent Orange exposure based solely on his ship 
designation and the "blue water" area in which the ship was 
anchored, the Veteran nevertheless maintains that on several 
occasions he traveled from the ship to land on liberty.  In 
support of his assertions, the Veteran submitted a photograph 
taken in April 1969 which reportedly shows the Veteran standing 
next to a military policeman (MP) on land in April 1969, the time 
during which he served aboard the USS Klondike when it was 
anchored in the offshore waters off the coast of Vietnam.  
Although there is no way to prove that the gentleman in the photo 
is actually the Veteran, there is no reason to doubt the 
Veteran's credibility in this regard, particularly given the 
additional evidence of record.  

For example, the Veteran submitted a buddy statement from R.P., 
along with R.P.'s DD Form 214 which confirms that R.P. served on 
active duty from August 1965 to August 1969, and shows his last 
duty assignment as the USS Klondike.  Thus, it indeed appears 
that R.P. served with the Veteran aboard the USS Klondike during 
April 1969 when the Veteran asserts he left the ship to go on 
liberty in-country in Vietnam.  At his personal hearing in May 
2005, the Veteran testified that he and R.P. were on liberty 
together.  

In a statement submitted in June 2010, the Veteran reported that 
the USS Klondike was anchored in Vung Tau Harbor during April 
1969, and that he was transported by "Whale Boat" to the land 
of Vietnam for visits to shore.  In March 2009, the case was 
remanded by the Board for additional development of the record, 
to include a request to obtain the complete deck logs for the USS 
Klondike (AR-22) for the period from April 1-30, 1969.  A review 
of these deck logs indicates that once the USS Klondike was 
anchored in the Vung Tao Harbor on April 2, 1969, at least two 
utility boats were put into the water.  See Deck Log Book of the 
USS Klondike, Remark Sheet dated April 2, 1969.  In addition, and 
significantly, a deck log remarks sheet entry on April 15, 1969 
notes that, "While making a liberty run to Long Pier, Utility 
Boat #3 caught fire..."  Based on these log entries, it is evident 
that the USS Klondike utilized utility boats to run sailors to 
and from the shore on liberty during April 1969.  

Given this finding, along with the photograph submitted by the 
Veteran, as well as the buddy statement, there is enough 
corroborating evidence to support the Veteran's credible 
testimony that he stepped foot onto the soil in Vietnam during 
April 1969.  Thus, all doubt is resolved in the Veteran's favor, 
and the evidence weighs in favor of a finding that the Veteran 
had in-country service in Vietnam at some point during April 
1969.  As such, the Veteran is entitled to the presumption of 
Agent Orange exposure.  In turn, the Veteran's prostate cancer is 
presumed to have been incurred as a result of the in-service 
herbicide exposure, and service connection for prostate cancer is 
therefore warranted.  38 C.F.R. § § 3.307, 3.309.


ORDER

Service connection for prostate cancer is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


